                  Case 5:20-cv-00801-NC Document 20 Filed 12/08/20 Page 1 of 3



                                                                                     Dec 08 2020
1 BOWMAN AND BROOKE LLP
  Brian Takahashi (SBN: 146505)
2 970 West 190th Street, Suite 700
  Torrance, California 90502
3 Tel No: 310/ 768-3068
  Fax No: 310/ 719-1019
4
  BOWMAN AND BROOKE LLP
5 Sean A. Ramia (SBN: 172989)
  Parris Schmidt (SBN: 183999)
6 1741 Technology Drive, Suite 200
  San Jose, California 95110-1364
7 Tel No: 408/ 279-5393
  Fax No: 408/ 279-5845
8
9    Attorneys for Defendant
     JAGUAR LAND ROVER NORTH AMERICA, LLC
10
11                      IN THE UNITED STATES DISTRICT COURT
12                        NORTHERN DISTRICT OF CALIFORNIA
13                                  )
     ASWIN SRINIVASAN,              )            CASE NO.: 5:20-cv-00801-NC
14                                  )            (Removed from the Superior Court of
                    Plaintiff,      )            Santa Clara County, California; Case
15                                  )            No.19-cv-360843
                                    )
16                                  )            Assigned to: Honorable Nathanael M.
                                    )            Cousins
17       vs.                        )
                                    )            JOINT STIPULATION AND ORDER
18                                  )            FOR DISMISSAL WITH PREJUDICE
     JAGUAR LAND ROVER NORTH )
19   AMERICA, LLC; and DOES 1 - 10, )
                                    )            Action Filed:      December 27, 2019
20                  Defendants.     )            Trial:             None
                                    )
21
22
23
     TO THE COURT, THE PARTIES AND THEIR ATTORNEYS OF RECORD:
24
25           The parties to this action, acting through their counsel of record, and pursuant
26   to Federal Rule of Civil Procedure 41(a)1(A) (ii) hereby stipulate, in consideration of
27   a negotiated confidential settlement executed by them, to the Dismissal with
28   Prejudice of this action including all claims and counterclaims stated herein against



     23558407v1                              1                         5:20-cv-00801-NC
                  Case 5:20-cv-00801-NC Document 20 Filed 12/08/20 Page 2 of 3



1    all parties, with each party to bear its own attorney’s fees and costs.
2
3    DATED: December 8, 2020                  BOWMAN AND BROOKE LLP
4
5                                      BY:        /s/ Parris H. Schmidt                  .
6                                             Brian Takahashi
                                              Sean A. Ramia
7
                                              Parris Schmidt
8                                             Attorneys for Defendant
                                              JAGUAR LAND ROVER                         NORTH
9
                                              AMERICA, LLC
10
11
     DATED: December 8, 2020                  LEMON LAW PRO
12
13
                                       BY:        /s/ Kimberli C. Zazzi                      .
14                                            Kimberli C. Zazzi
15                                            Attorneys for Plaintiff
                                              ASWIN SRINIVASAN
16
17
                               Attestation re: Electronic Signatures
18
             I, PARRIS H. SCHMIDT, attest pursuant to Northern District Local Rule 5-
19
     1(i)(3) that all other signatories to this document, on whose behalf this filing is
20
     submitted, concur in the filing’s content and have authorized this filing. I declare
21
22
     under penalty of perjury under the laws of the United States of America that the

23
     foregoing is true and correct.

24
25   DATED: December 8, 2020                      /s/ Parris H. Schmidt             .
26
27
28



     23558407v1                               2                           5:20-cv-00801-NC
                  Case 5:20-cv-00801-NC Document 20 Filed 12/08/20 Page 3 of 3



1                                           ORDER
2            The stipulation is approved. The entire action, including all claims and
3    counterclaims stated herein against all parties, is hereby dismissed with prejudice.
4                                                                          S DISTRICT
                                                                        ATE           C
                                                                       T




                                                                                              O
                                                                  S
5




                                                                                               U
                                                                 ED




                                                                                                RT
                                                             UNIT
                                                                           T            ED
6    DATED: December 8, 2020                                        GRAN
                                                    ____________________________




                                                                                                     R NIA
7                                                   Nathanael M. Cousins
                                                    United States District Court  Judge
                                                                              . Cousins




                                                             NO
                                                                                  thanael M
                                                                       Judge Na




                                                                                                     FO
8




                                                              RT




                                                                                                 LI
                                                                      ER




                                                                 H
9




                                                                                              A
                                                                           N                     C
                                                                                             F
                                                                               D IS T IC T O
                                                                                     R
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     23558407v1                              3                                 5:20-cv-00801-NC
